Citation Nr: 1024260	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  05-05 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD) and emphysema, including as due to exposure to mustard 
gas.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran had active military service from April 1954 to 
March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

This matter was previously before the Board in June 2007 when 
the Board denied the Veteran's claim.  The Veteran appealed 
the Board's June 2007 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated in 
August 2008, the Court vacated the Board's June 2007 decision 
and remanded the case to the Board for development consistent 
with a Joint Motion for Remand (JMR).  The claim was again 
before the Board in January 2009, when the Board again denied 
it.  The Veteran appealed the Board's January 2009 decision 
to the Court.  In an Order dated in December 2009, the Court 
vacated the Board's January 2009 decision and remanded the 
case to the Board for further development consistent with a 
December 2009 JMR.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges that following an infiltration course in 
basic training, he was waiting to form up to march to the 
barracks, when he turned to distance himself from a canister.  
He avers that the canister exploded and released a cloud of 
hazy substance.  He further avers that the substance got onto 
his face, and that he immediately put on his gas mask, but 
that he had already inhaled some of the substance.  He 
further avers that within approximately three months, he 
contracted pneumonia and has been having breathing problems 
ever since.  (See May 2010 correspondence from Veteran's 
attorney).  He avers that the substance was mustard gas.

In accordance with VA Adjudication Procedure Manual, MR-M21 
(MR-M21), Part IV.ii.I.F.22.b-c, the RO should send an email 
message to the Compensation and Pension (C&P) Service's 
mustard gas mailbox requesting verification of full-body 
exposure. 

A National Personnel Records Center (NPRC) record, dated in 
December 2003, reflects that the RO requested that NPRC 
search for sick/morning reports for the Veteran's unit from 
February 1956 to April 1956.  NPRC responded that the unit 
had deactivated in January 1956; thus, no records were 
available for any subsequent time period.  The Board notes 
that the Veteran avers that he was exposed to mustard gas 
while with the 567th Field Artillery, Battalion during basic 
training in 1954.  His lay statements aver that the exposure 
happened in April 1954.  Two lay statements reflect that the 
Veteran had blisters on his face in basic training in 1954 
and went to sick call at Camp Chaffee, in Arkansas.  The 
Board finds that the RO should attempt to obtain any Surgeon 
General Office (SGO) records, morning reports, or sick call 
reports for the 90 day period from April 22, 1954 to July 21, 
1954.  A review of any such records should include a search 
for any incidents relating to blisters, exposure to mustard 
gas, and pneumonia or a respiratory complaint.

The Veteran's attorney has requested a VA examination.  The 
Board finds that such an examination is not necessary at this 
time.  If full body exposure to mustard gas is verified by 
C&P, service connection for COPD is presumed, and a VA 
examination to determine etiology would not be necessary.  A 
VA examination to determine the extent of any pertinent 
disability may be scheduled, if necessary, after full body 
exposure verification.  If full body exposure to mustard gas 
is not verified, service connection may still be found on a 
direct, nonpresumptive basis.  However, the Secretary's 
obligation under 38 U.S.C. § 5103A(d) to provide the Veteran 
with a medical examination or to obtain a medical opinion is 
not triggered unless there is an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability.  See McLendon v. 
Nicholson, 20 Vet. App.79, 81 (2006).  The record is negative 
for any indication, other than the Veteran's own assertion, 
that his respiratory disability is causally related to 
service.  A Veteran's conclusory lay statement is 
insufficient to trigger VA's duty to provide an examination 
with an opinion. See Waters v. Shinseki (No. 2009-7071, 2010 
WL 1302954 (Fed.Cir. April 6, 2010)).


Finally, the Board notes that the Veteran has not been 
provided with appropriate notice in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO should provide such notice.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue on appeal in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2009), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  

2.  Attempt to obtain any SGOs, morning 
reports, or sick call reports from Camp 
(Fort) Chaffee from April 22, 1954 to 
July 21, 1954.  If any of the searches 
for any such records yields negative 
results, this fact should be clearly 
noted in the claims folder.  Any 
documents received by VA should be 
associated with the claims folder.

3.  In accordance with MR-M21, Part 
IV.ii.I.F.22.b-c, send an email message 
to the Compensation and Pension (C&P) 
Service's mustard gas mailbox requesting 
verification of full-body exposure.  

4.  If full body exposure is not 
verified, and if and only if, the Veteran 
provides credible evidence of exposure to 
mustard gas, and a clinical indication 
that his respiratory disability may be 
causally related to active service, 
schedule the Veteran for a VA examination 
with an appropriate specialist to 
determine if his respiratory disability 
is causally related to active service.

If an examination is warranted, the VA 
examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.

The clinician is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

5.  Thereafter, readjudicate the issue on 
appeal, considering all evidence.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should be returned 
to the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


